Writer’s email: Brett@iLawco.com




                                                    May 15, 2020

Via ECF
Magistrate Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       ABH Nature's Products, Inc. et al v. Supplement Manufacturing Partner, Inc. et. al.
                       Civil Action No. 1 2:19-cv-05637-LDH-RLM

                                   UPDATED JOINT STATUS REPORT

Dear Magistrate Judge Mann:

        I am counsel for Defendants and Counterclaimants and write jointly with counsel for
Plaintiffs and Counterdefendants, James F. Murphy, Esq., to provide an updated status report
pursuant to Your Honor’s minute order dated April 6, 2020.

       On April 9, 2020, Defendants’/Counterclaimants’ timely served
Defendants/Counterclaimants’ Responses and Objections to Plaintiffs/Counterdefendants’ First
and Limited Set of Interrogatories and Requests for the Production of Documents for Purposes of
Mediation (“Responses”). Along with the Responses, Defendants/Counterclaimants produced
responsive documents.

        On April 14, 2020, the parties met with the mediator, William Baker, Esq., by Zoom
conference. On or about April 21, 2020, the parties submitted mediation statements. On April 28,
2020, the parties engaged in mediation, however, the mediation was unsuccessful. The parties
are no closer to settlement than before the mediation took place, and continue to espouse
radically opposed views on the merits of their competing claims and on damages.

       Up until and after the mediation, Defendants/Counterclaimants made a number of
requests for Plaintiffs/Counterdefendants’ ledger books. Following the mediation,
Defendants/Counterclaimants requested these be produced again, and
Plaintiffs’/Counterdefendants’ declined, arguing that the ABH Nature’s and ABH Pharma United
States Tax Returns and Financial Statements for the years 2016-2019 that they produced
provided the necessary financial information to calculate the income, expenses, profits and losses
of Plaintiffs/Counderdefendants.. On April 27, 2020, Defendants/Counterclaimants signaled their
intention to file a motion to compel. Shortly after, on April 29, 2020, Plaintiffs/Counterclaimants
served their first deficiency notice in response to the Responses. On May 1, 2020,
Defendants/Counterclaimants responded to the deficiency notice, clarified certain of their
responses, and pledged to produce additional documents, which Defendants/Counterclaimants, in
fact, did on May 5, 2020.

        On May 1, 2020, Defendants/Counterclaimants filed a Letter Motion to Compel. [ECF –
22]. On May 1, 2020, the Court issued a minute Order deferring ruling and directing
Plaintiffs/Counterdefendants to respond. On May 5, 2020, Plaintiffs/Counterdefendants
requested to meet and confer concerning Defendants’/Counterclaimants’ Responses.
Defendants/Counterclaimants agreed to meet and confer about the Responses on May 6. Also on
May 5, Plaintiffs/Counterdefendants filed a response and cross letter Motion to Compel. Later
the same day, the Court denied without prejudice the Motion to Compel, based largely on
Plaintiffs’ Counterdefendants’ statement that the parties had agreed to meet and confer, but
denied the cross motion as procedurally defective. The Court ruled also that any delay on the part
of Plaintiffs/Counterdefendants in responding to Defendants’/Counterclaimants’ discovery
demands did not constitute a waiver of any and all objections to such demands.

       On May 6, 2020, the parties met and conferred, concerning all ongoing discovery
disputes. During the meet and confer, the parties agreed that:

   •   Plaintiffs/Counterdefendants would have 2 weeks to produce ABH Nature's and ABH
       Pharma's ledger books, in Quickbooks or electronic format, if possible, attorney’s eyes
       only;
   •   SMP Nutra, Inc. (“SMP Nutra”) would have two weeks to supplement its production of
       invoices to include all customer invoices through November 21 – the date that
       Plaintiffs/Counterdefendants signed a Consent Decree with the Government – attorneys’
       eyes only;
   •   SMP Nutra would have two weeks to make a final decision on
       Plaintiffs’/Counterdefendants’ demand for the production of its ledger books, financials
       and tax returns;
   •   Defendants/Counterclaimants agreed to forbear their demands for bank records, credit
       card statements, customer invoices, proof of expenses, and other financial documents,
       until Plaintiffs/Counterdefendants produce their financial ledger books;
   •   Both parties reserved all rights with respect to requested discovery;
   •   Neither party would make a motion to compel until May 20; and
   •   The parties agreed to meet and confer again on May 20.
   •   The parties also agreed to take the necessary steps to transfer the <ABHPharma.com>
       and <ABHNature.com> domain names to Plaintiffs/Counterdefendants.

Areas of Disagreement

                                                2
        Defendants/Counterclaimants: During the meet and confer call,
Plaintiffs/Counterdefendants agreed to produce any other requested documents that are not
unduly burdensome within the two-week period. These included eight requests for non-financial
documents that Plaintiffs/Counterdefendants had agreed to produce, without specific objections.
After the call, Plaintiffs/Counterdefendants took the position that they had not agreed to produce
these documents, despite having done so, and despite the absence of any objection to their
production or valid basis for withholding them.

       Plaintiffs/Counterdefendants: Plaintiffs/Counterdefendants deny having agreed to
produce these additional categories of documents within the two week period subsequent to the
meet and confer but stand ready to discuss the production of specific responsive non-financial
information requested by Defendants /Counterclaimants during the meet and confer scheduled on
May 20.



                                                     Respectfully submitted,




                                                     Brett E. Lewis, Esq.
                                                     LEWIS & LIN LLC
                                                     Counsel for Defendants and
                                                     Counterclaimants




                                                     James F. Murphy, Esq.
                                                     LEWIS JOHS AVALLONE AVILES, LLP
                                                     Counsel for Plaintiffs and
                                                     Counterdefendants




                                                3
